Title: From Thomas Jefferson to the Senate, 11 January 1803
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
          
          The cession of the Spanish province of Louisiana to France, and perhaps of the Floridas, and the late suspension of our right of deposit at New Orleans, are events of primary interest to the United States. on both occasions, such measures were promptly taken as were thought most likely amicably to remove the present, & to prevent future causes of inquietude. the objects of these measures were to obtain the territory on the left bank of the Missisipi and Eastward of that, if practicable, on conditions to which the proper authorities of our country would agree; or, at least, to prevent any changes which might lessen the secure exercise of our rights.   While my confidence in our Minister Plenipotentiary at Paris is entire and undiminished, I still think that these objects might be promoted by joining with him a person sent from hence directly, carrying with him the feelings & sentiments of the nation excited on the late occurrence, impressed by full communications of all the views we entertain on this interesting subject, & thus prepared to meet & to improve to an useful result, the counterpropositions of the other contracting party, whatsoever form their interests may give to them, and to secure to us the ultimate accomplishment of our object.
          I therefore nominate Robert R. Livingston to be Minister Plenipotentiary, and James Monroe to be Minister extraordinary & plenipotentiary, with full powers to both jointly, or to either on the death of the other, to enter into a treaty or convention with the First Consul of France, for the purpose of enlarging, and more effectually securing, our rights and interests in the river Missisipi, and in the territories Eastward thereof.
          But as the possession of these provinces is still in Spain, and the course of events may retard or prevent the cession to France being carried into effect, to secure our object, it will be expedient to address equal powers to the government of Spain also, to be used only in the event of it’s being necessary.
          I therefore nominate Charles Pinckney to be Minister plenipotentiary, and James Monroe of Virginia to be Minister extraordinary and plenipotentiary, with full powers to both jointly, or to either on the death of the other, to enter into a treaty or convention with his Catholic majesty for the purpose of enlarging and more effectually securing our rights and interests in the river Missisipi, and in the territories Eastward thereof.
          
            Th: Jefferson Jan. 11. 1803.
            
          
        